 


109 HR 3189 IH: Central Asia Democracy and Human Rights Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3189 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To promote the development of democratic institutions and full respect for human rights in the countries of Central Asia. 
 
 
1.Short title This Act may be cited as the Central Asia Democracy and Human Rights Act of 2005. 
2.Findings Congress finds the following: 
(1)More than 13 years after independence, the five countries of Central Asia—Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan—are struggling, to varying degrees, with their transition from authoritarian rule to democratic societies that fully respect human rights and uphold their freely undertaken commitments as participating States in the Organization for Security and Cooperation in Europe (OSCE). 
(2)As OSCE participating States, the countries of Central Asia committed themselves in the Charter of Paris for a New Europe to build, consolidate and strengthen democracy as the only system of government of our nations.  
(3)In the Global War on Terrorism, the United States is increasingly engaged with the countries of Central Asia on a political, economic, and military basis. 
(4)In the Global War on Terrorism, policies that bolster authoritarian governments which suppress and terrorize their own people will ultimately be self defeating, as repression often breeds extremism and terrorism. 
(5)The Final Report of the National Commission on Terrorist Attacks Upon the United States (commonly referred to as the 9/11 Commission) recommended: The U.S. government must define what the message is, what it stands for. We should offer an example of moral leadership in the world, committed to treat people humanely, abide by the rule of law, and be generous and caring to our neighbors.. 
(6)The September 2004 Final Report of the Defense Science Board Task Force on Strategic Communication stated: The perception of intimate U.S. support of tyrannies in the Muslim World is perhaps the critical vulnerability in American strategy. It strongly undercuts our message, while strongly promoting that of the enemy.. 
(7)In a speech to the United Nations General Assembly on September 21, 2004, President George W. Bush stated: People everywhere are capable of freedom, and worthy of freedom . . . For too long, many nations, including my own, tolerated, even excused, oppression in the Middle East in the name of stability. Oppression became common, but stability never arrived. We must take a different approach.. 
(8)In keeping with the President’s objectives outlined in the September 21, 2004, speech to the United Nations General Assembly, the United States has a clear opportunity to implement short-term policies promoting stability in the countries of Central Asia, stand for human dignity, foster security, and build long-term popular support for the United States. 
(9)The September 2002 National Security Strategy of the United States of America stated: America must stand firmly for the nonnegotiable demands of human dignity: the rule of law; limits on the absolute power of the state; free speech; freedom of worship; equal justice; respect for women; religious and ethnic tolerance; and respect for private property.. 
(10)The National Security Strategy of the United States of America further elaborated that the United States must make freedom and the development of democratic institutions key themes in our bilateral relations, seeking solidarity and cooperation from other democracies while we press governments that deny human rights to move toward a better future. 
(11)In his second inaugural address on January 20, 2005, President George W. Bush stated: For as long as whole regions of the world simmer in resentment and tyranny—prone to ideologies that feed hatred and excuse murder—violence will gather, and multiply in destructive power, and cross the most defended borders, and raise a mortal threat.. In this address, President Bush further declared: It is the policy of the United States to seek and support the growth of democratic movements and institutions in every nation and culture, with the ultimate goal of ending tyranny in our world.. 
3.Sense of the CongressIt is the sense of Congress that— 
(1)the United States should support those governments and individuals making substantial and sustained progress to establish democracy, guarantee the rule of law, and protect human rights; 
(2)the United States should use every means at its disposal to encourage the countries of Central Asia to provide greater respect for democracy, the rule of law, and human rights, thereby promoting the long-term stability and security of the Central Asian region, and ensure that all assistance programs for the Central Asian region support and communicate this goal; and 
(3)the United States should seek and support the growth of democratic movements and institutions in every nation and culture, with the ultimate goal of ending tyranny in our world. 
4.Assistance to promote democracy, rule of law, and human rights in the countries of Central Asia 
(a)Purposes of assistanceThe purposes of assistance under this section include— 
(1)to encourage free and fair presidential, parliamentary, and local elections in the countries of Central Asia, conducted in a manner consistent with Organization for Security and Cooperation in Europe (OSCE) and internationally accepted standards and under the supervision of international observers; 
(2)to ensure in the countries of Central Asia the full respect for all human rights, including freedom of expression and the media, freedom of religion and association, prevention of torture, and the end of human trafficking from, to, and through the Central Asian region; and 
(3)to develop rule of law, in particular independent judicial systems and professional law enforcement, and to combat corruption. 
(b)Authorization for assistanceTo carry out the purposes of subsection (a), the President is authorized to provide assistance for the countries of Central Asia to support the activities described in subsection (c). 
(c)Activities supportedActivities that may be supported by assistance under subsection (b) include— 
(1)observing elections and promoting free and fair electoral processes; 
(2)developing sustainable civic organizations, including democratic political parties; 
(3)establishing nongovernmental organizations that promote democracy and support human rights; 
(4)developing independent media to work in the countries of Central Asia, supported by nonstate-controlled printing facilities; 
(5)independent radio and television broadcasting to and within the countries of Central Asia; 
(6)encouraging the liberalization of laws affecting religious practice and their enforcement to promote greater freedoms for individuals to meet alone or in community with others, and in the sharing of beliefs; 
(7)educating law enforcement officials with respect to the existence and enforcement of legal prohibitions concerning torture; 
(8)prosecuting human traffickers, as well as providing increased police training and education efforts; 
(9)training and assistance for judicial reform and development; 
(10)training in effective human rights and humanitarian law as a part of training programs for security forces of the countries of Central Asia; 
(11)establishing programs to combat corruption and support good governance; and 
(12)other activities consistent with the purposes of this section. 
(d)Report 
(1)In generalNot later than six months after the date of the enactment of this Act, and every six months thereafter, the President shall transmit to the appropriate congressional committees a report on assistance provided for the countries of Central Asia under this section for the six-month period ending 30 days prior to the transmission of the report. 
(2)ContentsThe report shall include with respect to each country of Central Asia a detailed description of each of the following: 
(A)The types and amount of assistance provided under this section, including the types and amount of defense articles and defense services and the amount of financial assistance. 
(B)The use of such assistance, including the use of defense articles, defense services, and financial assistance, by units of the armed forces, border guards, or other security forces of the country.  
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the President to carry out this section not less than $188,000,000 for fiscal year 2006 and each subsequent fiscal year. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain available until expended.  
5.Radio broadcasting to the countries of Central Asia 
(a)PurposeThe purpose of this section is to authorize increased support for surrogate radio broadcasting to the countries of Central Asia that will facilitate the unhindered dissemination of information in the Central Asian region. 
(b)Authorization of appropriationsIn addition to such sums as are otherwise authorized to be appropriated, there are authorized to be appropriated not less than $15,000,000 for fiscal year 2006 and each subsequent fiscal year for Voice of America and RFE/RL, Incorporated for expanded radio broadcasting to the people of the countries of Central Asia in languages spoken in Central Asia. 
(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on how funds are appropriated and allocated pursuant to the authorizations of appropriations under subsection (b) and section 4(d) will be used to provide AM and FM broadcasting that covers the Central Asian region and delivers independent and uncensored programming. 
6.Limitation on United States assistance to the countries of Central Asia 
(a)Limitation on assistanceSubject to paragraphs (1) through (3) of subsection (c), the full amount of assistance described in subsection (e) that is allocated for the government of a country of Central Asia for a fiscal year may be provided to the government of the country only if the President certifies to the appropriate congressional committees that the government of the country meets the requirements described in subsection (b).  
(b)RequirementsThe requirements described in this subsection are the following: 
(1)DemocratizationThe government of the country is making substantial, sustained, and demonstrable progress toward democratization, such as the establishment of a legal framework, the conduct of free and fair elections (as determined by monitors of the Organization for Security and Cooperation in Europe (OSCE)), the establishment of political pluralism, and equal opportunity for women. 
(2)Freedom of expression and the mediaThe government of the country is making substantial, sustained, and demonstrable progress toward freedom of expression, such as the establishment of a legal framework, the elimination of suppressive government actions and the elimination of legal penalties for criticizing the government or government officials, and openness of media. 
(3)Freedom of religion, association, and the right of peaceful assemblyThe government of the country is making substantial, sustained, and demonstrable progress toward— 
(A)freedom of religion, such as the ability of individuals and communities to freely profess and practice their faith, to share beliefs openly, the opportunity for religious organizations to gain legal status, and the ability or individuals and communities to congregate for worship or other functions openly; 
(B)freedom of association; and 
(C)the right of peaceful assembly and the absence of prisoners of conscience. 
(4)Prevention of tortureThe government of the country is making substantial, sustained, and demonstrable progress toward the establishment and enforcement of legal prohibitions against torture and cruel, inhuman, or degrading treatment or punishment, public denunciations of torture, cooperation with the International Committee of the Red Cross and the United Nations Special Rapporteur on Torture on these matters, as appropriate, and the prosecution of individuals accused of perpetrating acts of torture. 
(5)Rule of law; nondiscriminationThe government of the country is making substantial, sustained, and demonstrable progress toward the establishment and enforcement of the right to a fair trial, independence of the judiciary, implementation of anti-corruption programs, efforts to combat trafficking in persons, and nondiscriminatory treatment of ethnic, religious and linguistic minorities.  
(c)Withholding of assistance 
(1)First fiscal yearIf the President does not certify under subsection (a) that the government of a country of Central Asia meets the requirements described in subsection (b) for a fiscal year, then 33 percent of the amount of assistance described in subsection (e) that is allocated for the government of the country for such fiscal year shall be withheld from obligation and expenditure. 
(2)Second fiscal yearIf the President does not certify under subsection (a) that the government of a country of Central Asia meets the requirements described in subsection (b) for a second consecutive fiscal year, then 66 percent of the amount of assistance described in subsection (e) that is allocated for the government of the country for such fiscal year shall be withheld from obligation and expenditure.  
(3)Third and subsequent fiscal years 
(A)WithholdingIf the President does not certify under subsection (a) that the government of a country of Central Asia meets the requirements described in subsection (b) for a third consecutive fiscal year, then 100 percent of the amount of assistance described in subsection (e) that is allocated for the government of the country for such fiscal year, and each consecutive subsequent fiscal year with respect to which a presidential certification under subsection (a) is not made, shall be withheld from obligation and expenditure. 
(B)WaiverThe President may waive the application of subparagraph (A) with respect to a third consecutive fiscal year, or a consecutive subsequent fiscal year described in such subparagraph, if the President determines and certifies to the appropriate congressional committees that it is important to the national security of the United States to do so. If the President exercises the waiver authority under this subparagraph for a fiscal year, then 66 percent of the amount of assistance described in subsection (e) that is allocated for the government of the country for such fiscal year shall be withheld from obligation and expenditure.  
(4)Use of withheld assistanceAmounts withheld from obligation and expenditure under this subsection for a fiscal year are authorized to be made available for assistance under section 4 of this Act.  
(d)Reinstatement of assistanceIf the President certifies under subsection (a) that the government of a country of Central Asia meets the requirements of subsection (b) for a fiscal year following a fiscal year with respect to which funds are withheld from obligation and expenditure under paragraph (1), (2), or (3) of subsection (c), then the amount of assistance described in subsection (e) that is allocated for the government of the country for such fiscal year, and each consecutive subsequent fiscal year with respect to which an additional presidential certification under subsection (a) is made, may be increased by 33 percent for each such fiscal year, not to exceed 100 percent of the amount of assistance described in subsection (e) that is allocated for the government of the country for any such fiscal year.  
(e)Assistance describedAssistance described in this subsection is the following: 
(1)Assistance under the Foreign Assistance Act of 1961, including programs under title IV of chapter 2 of part I of such Act (relating to the Overseas Private Investment Corporation) and assistance under chapter 12 of part I of such Act (relating to support for the economic and political independence of the countries of the South Caucasus and Central Asia), other than— 
(A)disaster relief assistance, including any assistance under chapter 9 of part I of that Act; 
(B)assistance which involves the provision of food (including monetization of food) or medicine; 
(C)assistance for refugees; and 
(D)assistance to combat HIV/AIDS, including any assistance under section 104A of that Act. 
(2)Sales, or financing on any terms, under the Arms Export Control Act. 
(3)Assistance made available by reason of the application of section 9009 of the Department of Defense Appropriations Act, 2005, or any related or successor provision of law. 
(4)The provision of training, equipment, transportation, or other support for the armed forces under any provision of law, other than assistance under programs and activities specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (relating to Cooperative Threat Reduction programs).  
(f)Effective dateThe requirements of this section apply with respect to funds appropriated for assistance for the governments of the countries of Central Asia for fiscal year 2006 and subsequent fiscal years. 
7.Definitions In this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations and the Committee on International Relations of the House of Representatives; and 
(B)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.  
(2)Countries of central asiaThe term countries of Central Asia means Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan. 
 
